Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's reply of 11/22/2021 has been entered. Applicant’s amendments to the
Specification have overcome each objection previously set forth in the Non-Final Office Action mailed 09/16/2021. The examiner will address applicant's remarks at the end of this office action.

Claim Rejections - 35 USC § 101
Claims 1 – 20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Following the guidance of the 2019 PEG, Examiner has determined the following.
For Step 1 of the eligibility analysis, the claims recite a method, a system, and a computer program product, therefore, the claims fall into a statutory category, and pass as eligible subject matter.
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of creating and sharing notes among disparate groups. This is in a collaborative environment and is considered managing personal behavior or relationships or interactions between people. It can also be considered marketing or sales activities or behaviors, which is a commercial interaction. Both of these categories are within the certain methods of organizing human activity grouping of abstract ideas.

a method comprising: receiving content data for a first physical note removably attached to a first display area of a first collaborative board located in a first
location, wherein the content data includes information displayed on the first
physical note;
determining a position of the first physical note on the first collaborative board; and,
outputting instructions to a second collaborative board located in a second location
to generate a first virtual note in a second display area of the second collaborative
board such that information displayed on the first virtual note corresponds to the
information displayed on the first physical note and a position of the first virtual
note on the second display area corresponds to the position of the first physical
note on the first collaborative board.
These claims describe the actions workers at one work location might undertake to take, create, and share notes or information with other groups.  This concept at the core recites sharing of information contained on notes.  Perhaps the information contained therein changed from a handwritten yellow sticky note to being copied and handed out.  This core concept is the sharing of information among a collaborative group.  Thus, these actions describe managing personal behavior or relationships or interactions between people. They also describe marketing or sales activities or behaviors in an office or business enterprise, both a collaborative environment.  As such, both of these illustrate a certain method of organizing human activity, and are considered abstract ideas.


For claims 9 and 15, the only additional elements of the claims describe:
a system comprising: at least one interface configured to;
a processor communicatively coupled to the at least one interface, configured to;
instructions; and,
a computer program product comprising a computer readable storage medium
having a computer readable program stored therein.
These additional elements simply instruct one to practice the abstract idea of relationships or interactions between people; and, marketing or sales activities or behaviors, utilizing a system, an interface, a processor, instructions, and, computer readable storage medium having a computer readable program, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the execution of the abstract idea to computer implementation and is not sufficient to provide for integration into a practical application as defined by the 2019 PEG.
	
For Step 2B of the eligibility analysis, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because it does not amount to more than simply instructing one to practice the abstract idea by using 

Dependent claims 2 – 8, 10 – 13, and 16 – 20, contain further embellishments to the same abstract idea found in claims 1, 9, and 15. Recitations to a note, information on that note, and that note’s location or orientation on a board, are all further recitations to the same abstract idea of creating and sharing notes.  This is information that is necessary and inherent in the claimed steps for managing personal behavior or relationships or interactions between people and marketing or sales activities or behaviors. Furthermore, these claims do not contain anything that is considered to an additional element that would be considered under Step 2A, Prong Two, or at Step 2B.

Dependent claim 14 contains further embellishments to the same abstract idea found in claim 9 in that it details further computer implementation for performing the abstract idea and does not lend eligibility to the claims under Step 2A, Prong 2, or under Step 2B as discussed above, with the rationale being that set forth in 2106.05(f).

Therefore, for the reasons cited above, claims 1 – 20 are directed to an abstract idea without integration into a practical application and without reciting significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 3, 7 - 11, 13 - 17, and 20, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Yu (US 20180314882), hereinafter, Yu.
Regarding claims 1 - 3, 7 - 11, 13 - 17, and 20, Yu discloses a method and system for sorting and displaying digital notes on a whiteboard. Specifically, Yu states, “FIG. 1 depicts a system 100 for sorting and displaying digital notes on a digital whiteboard 115, according to embodiments of the disclosure. The system 100 includes a plurality of electronic devices 105A, 105B, 105C, and 105D, each electronic device 105A-D being operated by a user (e.g., the users 110A, 110B, 110C, and 110D, respectively). The electronic devices 105A-D allow the users 110A-D to interact with a digital whiteboard 115. See [0046 and FIG. 1]. Yu adds, “The digital whiteboard 115 contains a plurality of digital notes 120. In some embodiments, a digital note 120 is a digitized representation of the physical note 125. For example, the user 110B may create the physical note 125 and the electronic device 105B may use a camera, scanner, or other imager to create a digital representation of the physical note 125.” See [0047]. In summary, Yu’s system is broad; “The digital whiteboard 115 includes an interactive interface 130 where the plurality digital notes 120 are displayed. The digital notes 120 may be received from electronic devices 105A-D and/or may be generated at the digital whiteboard 115 (e.g., in response 
Yu’s method also monitors and detects changes in locations of notes. Specifically, “in some embodiments, the whiteboard client application allows a user (e.g., one of the users 110A-D) to create, edit, remove, and/or place a digital note 120, as well as manipulate its location within the digital whiteboard 115”, at [0048]; and, “the whiteboard server 210 may sort the digital notes 120 into categories and display a digital note 120 at a specific location within the digital whiteboard 115 based on its category”, at [0062].  
Yu’s system communicates information on notes as well as data pertaining to the location and movement of notes as well. “The digital whiteboard 115 includes an interactive interface 130 where the plurality digital notes 120 are displayed. The digital notes 120 may be received from electronic devices 105A-D and/or may be generated at 
The above details strongly demonstrate Yu’s anticipation of much of the instant application as recited in claim 1.  In essence, most of the method steps are clearly disclosed.  To further explain where Yu discloses a second collaborative board, in a second location, Examiner points to the following.  
board 115, according to embodiments of the disclosure. The system 100 includes a plurality of electronic devices 105A, 105B, 105C, and 105D, each electronic device 105A-D being operated by a user (e.g., the users 110A, 110B, 110C, and 110D, respectively).… While a specific number of electronic devices and users are depicted, in other embodiments the number of electronic devices and/or users may be greater or fewer than those shown in FIG. 1”.  See [0046].  Also, “[t]he electronic devices 105A-D may run a whiteboard client application for interacting with the digital whiteboard 115. In some embodiments, the whiteboard client application allows a user (e.g., one of the users 110A-D) to create, edit, remove, and/or place a digital note 120, as well as manipulate its location within the digital whiteboard 115. In one embodiment, one of the electronic devices 105A-D hosts the digital whiteboard 115, as discussed below with reference to FIG. 2. In another embodiment, the digital whiteboard 115 is separate device within the system 100 having its own processor, memory, display, input device, etc.”  See [0048].  
Yu adds, “[i]n one embodiment, the digital whiteboard 115 includes a physical display, such as a large LED panel, LCD panel, or other electronic display that presents the interactive interface 130. In another embodiment, the digital whiteboard 115 includes a projector that projects the interactive interface 130 onto a surface.”  See [0049].  Paragraph [0050] defines a second board when detailing multiple devices acting as a second board; for example, “[i]n some embodiments, the digital whiteboard 115 includes its own computer hardware for hosting the interactive interface 130 and receiving user inputs. For example, “the digital whiteboard 115 may include a host computer (having a board application, where whiteboard application provides a whiteboard interface, receives/processes inputs from one or more participants (e.g., the users 110A-D), and creates, edits, deletes, and/or manipulates digital notes 120 within the whiteboard interface responsive to user inputs. In certain embodiments, the digital whiteboard 115 includes a whiteboard server application that interfaces with one or more whiteboard client applications on the electronic devices 105A-D to create, edit, delete, and/or manipulate the digital notes 120.  (Emphasis added.)  
In addition, Yu explains how a second board in a second location is anticipated.  “In certain embodiments, one or more of the electronic devices 105A-D are located at a different geographic location than the digital whiteboard 115. For example, each of the users 110A-D may be located in different offices, different cities, different states/nations, and the like. In such embodiments, an electronic device may display a copy of the digital whiteboard 115 (e.g., the interactive interface 130 and the digital notes 120).”  See [0051].  Thus, Yu discloses the method steps as claimed as well as anticipating a second board at a second location.  (Emphasis added.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 4, 5, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claims 1, 9, and 15, above, and further in view of Pestoni (US20200104351), hereinafter, Pestoni.
Regarding claims 4, 5, 12, and 18, Yu discloses all the limitations of claims 1, 9, and 15, above. Not disclosed is wherein the first physical note is a first electronic physical note having an electronic paper display, and wherein determining the position of the first physical note comprises receiving position data from the first electronic physical note.
However, Pestoni discloses a system and method for collaboration that utilizes epaper (electronic physical note). “Examples of a display that may be used in various embodiments include a touch screen display or a light-emitting diode (LED) display or a liquid crystal display (LCD) or an e-paper display”, at [0072]. Pestoni adds, “various types of sensors such as force sensors, motion sensors, heat sensors, accelerometers, gyroscopes, and inertial measurement unit (IMU) sensors and/or various types of transceivers such as wireless, such as cellular or Wi-Fi, radio frequency (RF) or infrared (IR) transceivers and Global Positioning System (GPS) transceivers.” See [0079].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to use e-paper with its IMU sensors per the method and system of Pestoni within Yu’s whiteboard system as this allows for more flexibility and among the disparate groups of users partaking in the collaborative process and further leads to better organization among the several groups.

s 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu, as applied to claims 1 and 15 above, and further in view of Somasundaram (US20160328857), hereinafter, Somasundaram.
Regarding claims 6 and 19, Yu discloses all the limitations of claims 1 and 15, above. Not disclosed is determining an orientation of the first physical note.
However, Somasundaram discloses a note recognition method for manipulating software notes of physical notes. A process produces an image of a plurality of notes.  Key is “the technique 300 may optionally include performing geometric correction and cropping techniques to the mass of plurality of notes 302A-302C based on the orientation of each note in the mass of plurality of notes 302A-302C.” See [0077 and FIG. 12A].
It would have been obvious to one of ordinary skill in that art before the effective filing date of the claimed invention to orient the notes per the method and system of Somasundaram within Yu’s whiteboard system as this provides the expected outcome of an exact copy of the original page (whiteboard). This ensures all users are seeing the same information.

Response to Arguments
Applicant’s remarks, filed 11/22/2021, have been fully considered.  Applicant’s first remark on page 10 discusses rejection of claims 1 – 20 under 35 U.S.C. § 101.  For the reasons below, Examiner finds this argument not persuasive.
Applicant remarks that at Step 2A of eligibility analysis, the claims are not directed to an abstract idea.  Examiner concludes that the claims were analyzed per the flowchart as diagrammed at MPEP 2106.05 and has determined that at Step 2A, Prong One, the 
 That is, a claim recites a judicial exception when the judicial exception is “set forth” or “described” in the claim.  As such, both of the above examples illustrate a certain method of organizing human activity, and are considered abstract ideas.  A more detailed analysis is included, above.

For Step 2A, Prong Two, of the analysis, this judicial exception is not integrated into a practical application because there are no additional elements in claim 1 that would allow for integration into a practical application.  For claims 9 and 15, the only additional elements of the claims simply instruct one to practice the abstract idea of relationships or interactions between people; and, marketing or sales activities or behaviors, utilizing a system, an interface, a processor, instructions, and, computer readable storage medium having a computer readable program, to perform the method that defines the abstract idea, where these components are used as tools to execute the abstract idea as discussed in MPEP 2106.05(f). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, the claims are found to be directed to the abstract idea identified by the examiner. This is just linking the 

Applicant would like to rely on a “conversion of something from a physical format in one location to a digital format in another location” as being long recognized as being eligible subject matter.  Examiner respectfully disagrees with this remark.  First, Applicant has not provided enough support to substantiate this claim and Examiner has found no support within the MPEP.  Second, Examiner has found the following as examples to bolster the conclusion that the above judicial exception is not integrated into a practical application.
A transformation resulting in the transformed article having a different function or use, would likely provide significantly more, but a transformation resulting in the transformed article merely having a different location, would likely not provide significantly more, or integrate a judicial exception into a practical application.  In addition, a transformation that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more, or integrate a judicial exception into a practical application.  See MPEP 2106.05(c).  Examiner maintains that the recited abstract idea is performed via computer implementation with generic devices doing their ordinary tasks.  

Applicant next argues on page 11 of Remarks, and discusses prior rejections of particularly claim 1, and further dependent claims, under 35 U.S.C. § 102.  Applicant remarks that the cited prior art (Yu) “does not disclose two collaborative boards.”  “collaborative board”.  Applicant has stated that the inventive concept is to “…provide a solution to an objective technical problem of enabling the use of physical, tangible notes in a distributed collaborative environment.”  The interpretation of these boards is discussed at [0013], and includes, “[a]lthough only two collaborative boards 102 are depicted in FIG. lA for purposes of explanation, it is to be understood that, in other embodiments, more than two collaborative boards 102 can be utilized. Each collaborative board 102 is located at a physically different location from the other collaborative board 102. Additionally, each collaborative board 102 is implemented as an interactive whiteboard…”
Applicant further defines this board as, “…the term collaborative board includes the display area where a user can write on, place notes, etc. as well as other electronic components, such as sensors, projectors, processors, etc. as applicable.”  See [0014].  The cited prior art, (Yu), clearly discusses these limitations, as detailed above, and includes “The electronic devices 105A-D may include a processor and memory, an electronic display, an input device (e.g., a touch-sensitive panel coupled to the electronic display). As mentioned above, one or more of the electronic devices 105A-D may include a camera, scanner, or other imager. The electronic devices 105A-D may run a whiteboard client application for interacting with the digital whiteboard.”  See Yu, at [0048].  Thus, Examine has concluded that Yu demonstrates the use of two, interactive boards and has anticipated the claimed limitations.  
Examiner includes independent claims 9 and 15 as being rejected as well based on their similarity to claim 1, and based on the same discussion above.  Therefore, 

Applicant’s final argument, on page 12 of Remarks, discusses prior rejections of claims under 35 U.S.C. § 103.  Applicant’s main contention is that dependent claims 4 – 6, 12, 18, and 19 are allowable as they depend to independent claims 1, 9, and 15, which themselves, were argued as allowable earlier.  Examiner respectfully disagrees and finds this argument not persuasive.  Examiner has clarified how (Yu) anticipates the claimed limitations within independent claims 1, 9, and 15, and has provided an explanation above. Therefore, Examiner maintains the prior rejections of the above claims based on their dependency to the independent claims and the cited prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Conklin (US20150334139) discloses a system and method providing collaborative interaction.  Doray (US20170097746) discusses a collaboration system.  Golovchinsky (US201002455563) discloses a system and method for facilitating the use of whiteboards.  High (US20180253201) details a system and method for a multi-display collaboration environment.    McCullough (US20150092116) discloses an improved collaboration system.  
  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571)272-6171. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on (571) 270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687